Citation Nr: 1513212	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities (claimed as loss of use, weakness, and numbness).

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities (claimed as numbness and weakness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO certified this case as on appeal from a December 2011 rating decision.  Upon further review, the Board determines the Veteran properly appealed a February 2011 rating decision, which was issued in response to a December 2008 claim for service connection for loss of use, weakness, and numbness of both hands, and a September 2010 claim for numbness and weakness of the lower extremities.  Notice of that decision was sent to the Veteran on February 25, 2011, and the Veteran's notice of disagreement was received within one year, on February 3, 2012.  After the statement of the case was issued on July 7, 2012, his substantive appeal was received within 60 days on August 27, 2012.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of peripheral neuropathy of the upper extremities; any diagnosed disability of the upper extremities, such as carpal tunnel syndrome, is not shown to be related to service.   

2.  The Veteran does not have a current diagnosis of peripheral neuropathy of the upper extremities; and there is no other objective and conclusive evidence of a neurologic disability affecting of the lower extremities.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological disability of the upper extremities, to include bilateral peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a neurological disability of the lower extremities, to include bilateral peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran contends that he developed pain, weakness, and growths on his hands following exposure to Agent Orange while serving in Vietnam, and as a result, currently experiences numbness, weakness, tingling and pain in his upper and lower extremities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

If a veteran was exposed to an herbicide agent during active service, certain diseases, including early-onset peripheral neuropathy, are presumed to be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2014).  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran's service treatment records (STRs) show that he was treated with liquid nitrogen for warts on his hands several times during service.  See STRs dated June 27, 1970, July 22, 1970, October 26, 1970, December 7, 1970, December 10, 1970, December 17, 1970.  The Veteran had a reaction to the wart treatment on two occasions, resulting in bullous eruptions on his hands.  See STRs dated June 29, 1970, December 22, 1970.  The bullous eruptions were treated and were determined to have improved following treatment.  See STRs dated June 29, 1970, July 7, 1970.  The Veteran's service separation examination shows that his upper and lower extremities were found to be clinically normal.  

The Veteran's post-service medical treatment records show that he first sought treatment for problems with his hands and feet in December 2006.  At that time, the Veteran stated that he had not seen a doctor since leaving the military.  He also reported chemical exposure while serving in Vietnam, to include Agent Orange.  The Veteran was diagnosed with carpal tunnel syndrome and median nerve entrapment later that month, after continued complaints of numbness in his hands.  There was no diagnosis regarding problems with the Veteran's feet.  The Veteran underwent a carpal tunnel release surgery in August 2008.  See Dr. T.S. treatment record dated August 8, 2008.

The Veteran and his spouse provided statements regarding his claims.  In a statement received by the VA in August 2010, the Veteran stated that after spraying chemicals around the base compound, he experienced weakness and burning, and then growths on his hands that required hospitalization for three days.  The Veteran also stated that this resulted in severe loss of use in both hands and surgery in 2008.  The Veteran's wife submitted several statements dated September 30, 2010, in which she stated that the Veteran has experienced daily weakness, numbness and pain in his hands, legs, and feet for the past 23 years.  The Veteran's wife also stated that the Veteran told her that he started to experience weakness in Vietnam and never really got better.

In December 2010, the Veteran he underwent electrodiagnostic testing in response to complaints of numbness and tingling in his lower extremities.  See VA outpatient record dated December 14, 2010.  That testing revealed all normal results and the physician concluded that there was no evidence of radiculopathy or neuropathy at that time.  Id.  The Veteran was diagnosed with idiopathic peripheral neuropathy by Dr. S.S. in August 2011, following a general medical examination and a finding of decreased sensation to pinprick and light touch.  See Private treatment record dated August 2, 2011.

The Veteran was afforded a VA examination in May 2013.  As to the Veteran's upper extremities, the examiner noted the prior carpal tunnel release, but found no symptoms in the upper extremities attributable to peripheral nerve conditions.  Phalen's sign and Tinel's sign tests were negative for median nerve damage.  As to the Veteran's lower extremities, he was noted to have moderate parasthesis and/or dysesthesias.  However, objective clinical testing revealed muscle strength, deep tendon reflexes, light touch sense testing, and nerve testing were normal in all extremities.  Electromyograph diagnostic testing also revealed all normal findings in all extremities.  Additionally, there was no evidence of trophic changes indicating nerve damage, such as extremity hair loss, and smooth, shiny skin.  Ultimately the VA examiner determined that the Veteran's conditions were not as likely as not related to service.  In support of her conclusion, the VA examiner noted electrodiagnostic testing performed did not confirm sensorimotor polyneuropathy, despite the Veteran reports symptoms of burning feet.  The VA examiner reasoned that it was possible there is small fiber neuropathy which cannot be detected by routine studies; however, causes of small fiber disease include excessive alcohol use, which the Veteran freely acknowledges.  The VA examiner also noted that the Veteran gave no history of peripheral neuropathy symptoms within one year of service.  

After a review of the evidence, the Board finds that objective medical testing shows that the Veteran does not have peripheral neuropathy of the upper and lower extremities.  The Board acknowledges the Veteran's subjective complaints of weakness, numbness, pain and tingling in his upper and lower extremities.  However, electrodiagnostic testing conducted in December 2010 and during the May 2013 VA examination indicated that the nerves in the Veteran's extremities were normal.  The Board acknowledges that the Veteran was diagnosed with idiopathic peripheral neuropathy by Dr. S.S.  However, the Board ascribes more probative weight to the clinical findings of the May 2013 VA examiner than to the diagnosis of Dr. S.S.  The May 2013 VA examiner determined that there was no evidence of peripheral neuropathy following comprehensive and rigorous neurological testing.  Dr. S.S.'s diagnosis, on the other hand, appears to be based on a general medical examination and a finding of decreased sensation to pinprick and light touch.

Accordingly, the Board finds that the weight of the evidence is against a finding that the Veteran had bilateral upper and lower extremity peripheral neuropathy at the time he filed his claim or at any time during the appeal.  Therefore, the Veteran does not have a current disability as defined for VA purposes.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Therefore, there is no basis on which the claim for service connection may be granted, and the Veteran's claim must be denied.  Brammer, 3 Vet. App. at 225.  While the Veteran is certainly competent to report symptoms of weakness, pain, and numbness, without objective evidence of an underlying pathology or disease process, service connection cannot be granted.   

To the extent that the Veteran may have small fiber neuropathy that was not detected during the May 2013 VA examination, the Board finds that it is unrelated to service.  First, there is no evidence of neuropathy during service or within one year of his last presumed herbicide exposure.  Although the Veteran asserts that he developed weakness, burning, and growths on his hands following spraying of chemicals, the Board finds that contemporaneous medical evidence made at the time of the Veteran's wart treatment are more convincing than the Veteran's more recent assertions.  Notably, the Veteran's STRs show that he developed bullous eruptions as a result of receiving liquid nitrogen treatment for his warts, rather than from exposure to herbicides.  Despite the Veteran's more recent assertions that he experienced severe loss of use of both of his hands, there is no indication in his STRs that he experienced any chronic disability of his hands as a result of the liquid nitrogen treatment or other chemical exposure.  Any reaction to the wart treatment appear to be acute and transitory and to have resolved.  Indeed, the Veteran's military separation examination shows that he had no problems with his upper or lower extremities.  

Although the Veteran and his wife assert that he has had problems with his extremities since service, the earliest evidence of nerve problems in the Veteran's hands is a diagnosis for carpal tunnel syndrome in December 2006.  The Veteran was not treated for problems in his lower extremities until 2010, at which time diagnostic testing showed no evidence of radiculopathy or neuropathy.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, the Board notes that the only the only evidence supportive of the Veteran's claims for entitlement to service connection are his own assertions that his current neuropathy is related to service.  However, while the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the May 2013 VA examiner, outweigh those of a layperson, such as the Veteran.  The VA examiner has education, training, and experience on these matters that the Veteran is not shown to have.  Therefore, the Board finds that the Veteran's opinion that his hip disorders are related to service to be less probative than the opinion of the May 2013 VA examiner.  Based on the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran developed neuropathy in service.

In sum, the Board finds that because extensive objective medical testing shows no evidence of neuropathy, the Veteran does not have a current disability of his upper and lower extremities, for VA purposes.  To the extent that there may be a nerve disorder undetected by clinical testing, such nerve disorders are not related to service.

In reaching the above conclusions on both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in September 2010 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Board notes that the Veteran submitted a Form 21-4142 (Authorization and Consent to release information to the Department of Veterans Affairs) for records held by Dr. W.H.  The VA sent an initial request for the records on December 9, 2010, and a follow-up request on January 11, 2011.  To date, no response has been received by D.R. W.H.  As the VA has made reasonable efforts to secure the Veteran's records, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with a VA examination in regard to his neuropathy claims in May 2013.  The Veteran has made no allegations as to the inadequacy of that medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include peripheral neuropathy, is denied.

Entitlement to service connection for a neurological disability of bilateral lower extremities, to include peripheral neuropathy, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


